This is a criminal action in which the defendant was convicted of an assault with a deadly weapon, to wit: an automobile.
From judgment that he be confined in the common jail of Durham County for a term of four months and assigned to work on the public roads, the defendant appealed to the Supreme Court.
The evidence at the trial of this action, tending to show that the defendant wilfully and unlawfully drove his automobile against the automobile in which the prosecutor was riding, and thereby injured him, was properly submitted to the jury, under a charge which is free from error.
The defendant's assignments of error on his appeal to this Court cannot be sustained. The judgment is affirmed.
No error.